DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final office action in response to remarks filed on 13 May 2021.  Claims 1, 8, and 15 are amended.  No claims are canceled or added.  Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see remarks page 7, filed on 13 May 2021, with respect to the rejections of claims 1-20 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new rejection under 35 USC 112(b) is made for claims 15-19 based on the amended language.

Applicant’s arguments, see remarks pages 7-8, filed on 13 May 2021, with respect to the rejections of claims 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection is made incorporating Burgoon into the previous rejections.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claim 15 disclosed “one or more content items stored in a portion of a file system local to the system that are associated with the thread identifier”, however it is unclear what is associated with the thread identifier. Based on the sentence structure, the one or more content items, the portion of a file system, the file system local to the system, and the system could be associated with the thread identifier. As such, examiner interprets this limitation such that portion of the content management system, i.e. folder name, is associated with the thread identifier, e.g. subject line.  Dependent claims 16-19 do not clarify this relationship.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (U.S. Patent Publication 2013/0218829) in view of Yozell-Epstein et al. (U.S. Patent Publication 2006/0075046), hereinafter referred to as Yozell, and further in view of Burgoon (U.S. Patent 5,706,510).

Regarding claim 8, Martinez disclosed a non-transitory computer-readable medium including one or more instructions that, when executed by one or more processors (see 0082: storage media, processors), cause a computing device to perform operations comprising:
presenting a graphical user interface of an electronic messaging client (see 0089: client application #0223, e.g. Microsoft Outlook®, runs on client device and is used to provide access rights selection, content viewer, content editor, collaboration, email, etc.), the graphical user interface presenting a first message in a first area of the graphical user interface (see 0194: content owner initiates email that will be sent to other users to access a document. It would have been obvious to one of ordinary skill in the art before the effective filing date that initiating an email to be sent would include presenting the draft email in order for the email to be composed), wherein the first message is to be transmitted from a first user of a plurality of users to other users of the plurality of users (see 0194: content owner initiates email that will be sent to other users to access a document);
receiving a selection of a content item to attach to the first message (see 0226: content owner identifies content to be shared via Outlook® | 0193: select locally-stored document for attachment | 0195: email contains link to access the attachment document), wherein the content item is stored in a file system local to the computing device (see 0193: select locally-stored document for attachment);
in response to receiving the selection, storing the content item in a portion of the file system (see 0193: in response to selection of document for attachment, a copy is made as a collaboration document and is stored at the agent server #0226 | 0125: content collaboration platform (CCP) #0110, i.e. content management system, communicates with agent servers using email to coordinate document access via email links) local to the computing device (see Burgoon combination below) and managed by a content management system (see 0193: in response to selection of document , wherein the portion of the file system managed by the content management system is synchronized with the content management system (see 0092: tracking changes made to collaboration document | 0203: changes made to the collaboration document are synchronized with the original document that is locally stored | 0213: collaboration document and local document are both synchronized and kept up-to-date);
inserting a link to the content item in the first message (see Fig. 23 #2301: email includes link to document), wherein the link corresponds to a web-accessible address used to access the content item (see 0254: HTML link to workspace/project folder documents, link is used to access the content);
transmitting the first message to the plurality of users via the graphical user interface (see 0131: email including link is sent); and
presenting the first message and a representation of the content item in a second area of the graphical user interface external to the first message see Fig. 11 #1105: retrieving content from original location and launching viewer to view content | Fig. 23 #2302: opening document viewer window in response to selecting document link (#2301: document link included in email) | 0085: workspace has multiple areas designated for certain features, e.g. email tab | 0171: viewer includes content tab, email tab. Each tab is a different area of the graphical user interface | 0089: client application #0223, e.g. Outlook®, is able to provide multiple services, e.g. content viewer, email, , the representation of content in the content item comprising a preview image comprising content contained in the content item (see Martinez-Yozell combination below), wherein the content item was transmitted to the plurality of users (see 0132: email is received and recipient opens the email | 0194: notification email regarding new content in workspace | 0199: reviewer receives notification/request to access workspace (notification/request via email – 0200) | 0197: maintaining notification log for all recipients).

Martinez did not explicitly disclose presenting a content preview such that “each of the one or more representations comprising a preview image of content in each content item of the one or more content items, the preview image illustrating content contained in the content item”.
However, in a related art of sending and viewing emails with attachments (see Yozell 0022), Yozell disclosed separate areas for a conversation, message body, and attachment preview image (see Fig. 2A-C).  Yozell’s disclosure explained “display[ing] a preview of a document attached to an e-mail message without requiring a user to switch to another application program” (0023) and that “in order to generate the preview of an attachment to an e-mail message, the e-mail client application 24 utilizes the services of a preview handler 32” (0026).  Fig. 2A-C demonstrated multiple different GUI layouts for viewing received e-mails, conversations, and attachment previews for attachments received in the e-mails. Fig. 2A #42 is the same as illustrated in Fig. 2C #42 and “the messages identified in the list pane 42 may be displayed in a conversation view” (see 0036).  In addition to displaying the list pane, Fig. 2C also illustrated simultaneously 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martinez and Yozell to further describe types of e-mail related content and how to display the e-mail related content.  Doing so would provide increased customization to a user’s viewing experience while also reducing the steps a user must undertake in order to view email-related content (see Yozell 0002-0006).

Martinez-Yozell did not explicitly disclose that the portion of the file system managed by a content management system is “local to the computing device”, however in a related art, Burgoon disclosed constructing a shared file system (Fig. 200 #202, 21:38-51) that is locally (22:60-66) stored but separate from the user’s file system (2:46-50).  The shared file system is mapped to the original version of the shared content (Fig. 3 #106, #104, 2:65-67) using a similarly named directory (7:57-64) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martinez-Yozell and Burgoon to further describe storage locations within a shared content management system.  Including Burgoon’s teachings regarding local shared directories would optimize local storage space (see Burgoon 3:13-18).

Regarding claim 1, the claim contains the limitations, substantially as claimed, as described in claim 8 above and is rejected under Martinez-Yozell-Burgoon according to the rationale provided above.  Martinez-Yozell-Burgoon further disclosed a method comprising “generating, by the computing device, a link to the content item stored in the portion of the file system managed by the content management system and inserting the link into the first message” (see Martinez 0129: initiating email, attaching content | 0131: inserting link in email. A link is inherently generated prior to being able to be inserted | 0254: HTML link to workspace/project folder documents, link is used to access the content) and that the method steps are performed “by a computing device” (see Martinez 0089: client device performs functions).
The motivations to combine Martinez, Yozell, and Burgoon are the same as that presented in claim 8 above.

Regarding claim 4, Martinez-Yozell-Burgoon disclosed the method of claim 1, further comprising: 
generating a shared folder corresponding to the content item in the file system (see Martinez 0183: generating a collaboration workspace on the Content Collaboration Platform (CCP) that includes the shared content); and 
storing the content item in the shared folder (see Martinez 0115: shared content associated with the workspace is synchronized with CCP | Martinez 0130: shared content is copied from the local, original source to the Agent Server and synchronized on the CCP | Martinez 0193: in response to selection of document for attachment, a copy is made as a collaboration document and is stored at the agent server #0226).
The motivations to combine Martinez, Yozell, and Burgoon are the same as that presented in claim 1 above.

Regarding claim 11, the claim contains the limitations, substantially as claimed, as described in claim 4 above and is rejected under Martinez-Yozell-Burgoon according to the rationale provided above.

Regarding claim 5, Martinez-Yozell-Burgoon disclosed the method of claim 4, further comprising: 
determining one or more recipients of the first message (see Martinez 0196: maintaining activity logs for each shared content and recipient | Martinez 0197: maintaining notification log for all recipients | Determination of recipients is inherent in order to maintain a log of all users who received the invitation to access the shared content); and 
causing the content management system to share the shared folder with the one or more recipients of the first message (see Martinez 0212: sending alert regarding updated content | Martinez 0131: sending email invitation to reviewers with link to access shared content | Martinez 0194: sending notification to reviewers regarding updated content).
The motivations to combine Martinez, Yozell, and Burgoon are the same as that presented in claim 1 above.

Claim 12 contains the limitations, substantially as claimed, as described in claim 5 above and is rejected under Martinez-Yozell-Burgoon according to the rationale provided above.

Regarding claim 6, Martinez-Yozell-Burgoon disclosed the method of claim 4, further comprising: 
determining one or more recipients of the first message (see Martinez 0196: maintaining activity logs for each shared content and recipient | Martinez 0197: maintaining notification log for all recipients | Determination of recipients is inherent in order to maintain a log of all users who received the invitation to access the shared content); and 
causing the content management system to synchronize the shared folder with the one or more recipients of the first message (see Martinez 0115: shared content 
The motivations to combine Martinez, Yozell, and Burgoon are the same as that presented in claim 1 above.

Regarding claim 13, the claim contains the limitations, substantially as claimed, as described in claim 6 above and is rejected under Martinez-Yozell-Burgoon according to the rationale provided above.

Regarding claim 7, Martinez-Yozell-Burgoon disclosed the invention, substantially as claimed, as described in claim 1 above, further comprising:
determining one or more recipients of the first message (see Martinez 0196: maintaining activity logs for each shared content and recipient | Martinez 0197: maintaining notification log for all recipients | Determination of recipients is inherent in order to maintain a log of all users who received the invitation to access the shared content);
receiving status data indicating an action performed by at least one of the one or more recipients with respect to the content item (see Martinez 0196: maintaining activity logs for each shared content, log entries include userIDs and changes made to the 
presenting the status data with the content item in the second area of the graphical user interface of the electronic messaging client (see Martinez 0085: workspace display includes multiple tabs, one of which is a tab to view activity logs | the claimed second area is interpreted as being functionally equivalent to a different tab).
The motivations to combine Martinez, Yozell, and Burgoon are the same as that presented in claim 1 above.

Claim 14 contains the limitations, substantially as claimed, as described in claim 7 above and is rejected under Martinez-Yozell-Burgoon according to the rationale provided above.

Regarding claim 20, Martinez-Yozell-Burgoon disclosed the invention, substantially as claimed, as described in claim 1 above, further wherein the content item is associated with a content entry managed by the content management system (see Martinez 0196: activity log for each transaction association with a content link, log entries include userID), the content entry comprising a user account identifier that identifies the first user and multiple user account identifiers corresponding to each other user of the plurality of users with which the content item is shared (see Martinez 0196: activity log for each transaction association with a content link, log entries include userID | Martinez 0197: maintaining a log of each user with whom the link was shared).
.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Ford et al. (U.S. Patent Publication 2017/0041296) and further in view of Yozell and Burgoon.

Regarding claim 15, Martinez disclosed a system comprising:
one or more processors (see 0082: processors); and
a non-transitory computer-readable medium including one or more instructions (see 0082: storage media) that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
presenting a graphical user interface of an electronic messaging client (see Fig. 11 #1101: viewing email message, #1107: email threads saved to email tab | 0085: workspace includes areas designated for certain features, e.g. email | 0089: client application #0223, e.g. Microsoft Outlook®, runs on client device and is used to provide access rights selection, content viewer, content editor, collaboration, email, etc.);
receiving a selection of a first message in a first message thread, the first message sent from a first user of a plurality of users (see 0132: email is received and recipient opens the email | 0194: notification email regarding new content in workspace | 0199: reviewer receives notification/request to access workspace (notification/request via email – 0200));
presenting the first message in the message thread in first area of the graphical user interface (see 0132: recipient opens email | 0200: presenting emailed notification/request);
determining a thread identifier for the message thread (see Martinez-Ford combination below);
determining, based on the thread identifier (see Martinez-Ford combination below), one or more content items stored in a portion of a file system local to the system (see 0092: client storage #0224 includes local storage as well as internal and/or external network-based storage | 0213: local storage is kept up-to-date) that are associated with the thread identifier (see Martinez-Ford combination below), wherein the portion of the file system local to the system (see Burgoon combination below) is managed by a content management system (see 0071: document management and synchronization system | 0213: local storage is kept up-to-date); and
while presenting the message thread (see Martinez-Ford-Yozell combination below), presenting one or more representations of the one or more content items in a second area of the graphical user interface (see Fig. 11 #1105: retrieving content from original location and launching viewer to view content | Fig. 23 #2302: opening document viewer window in response to selecting document link (#2301: document link included in email) | 0085: workspace has multiple areas designated for certain features, e.g. email tab | 0171: viewer includes content tab, email tab. Each tab is a different area of the graphical user interface | 0089: client application #0223, e.g. Outlook®, is able to provide multiple services, e.g. content viewer, email, etc.), each of the one or more representations comprising a preview image of content in each content item of the one or more content items, the preview image illustrating content contained in the content item (see Martinez-Ford combination below).

Martinez did not explicitly disclose “determining a thread identifier for the message thread”, that file system management is “based on the thread identifier”, that the stored content is “associated with the thread identifier”, and presenting a content preview “while presenting the message thread” such that “each of the one or more representations comprising a preview image of content in each content item of the one or more content items, the preview image illustrating content contained in the content item”.
In light of Martinez’ teachings describing a workspace displaying hyperlinks to associated email threads (see Martinez 0297), associating workspace and project IDs (see Martinez 0143), and maintaining activity logs in which emails are associated with projects for the workspace (see Martinez 0118), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that message threads would have an identifier associated therewith in order for the message threads to be associated projects and workspace.  It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that associating emails with workspaces, projects, and other shared content is a form of content management in a file system and would include message thread identifiers when email is included in the mappings.
However in a related art of file sharing and collaborative work (see Ford 0003: file sharing and collaborative work environment | Ford 0071: tracking document access) (the subject line is a thread identifier), message content, and attachments (see Ford 0152).  Examiner interprets these teachings as being functionally equivalent to the claimed “determining a thread identifier for the message thread” and that shared file system management is “based on the thread identifier”.
Ford further disclosed providing a spotlight function in which only a portion of a document is viewable (see 0162) and also providing a preview of a shared document while the user is touching the device’s touchscreen (see 0184). The preview displays a portion of the document but not the full document; a separate way exists to obtain the full document (see Ford 0184).  Examiner interprets these teachings as being functionally equivalent to the claimed “each of the one or more representations comprising a preview image of content in each content item of the one or more content items, the preview image illustrating content contained in the content item”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martinez and Ford to further describe how email and shared documents are associated.  Including Ford’s teachings regarding storing attached documents according to the email’s subject would 

While Ford disclosed a first portion of an interface displaying a list of documents and displaying the document preview in a second portion of the interface while displaying the first portion of the interface (see Ford 0184), Martinez-Ford did not explicitly disclose that the preview is displayed “while presenting the message thread”.  In light of Ford’s teachings regarding displaying a preview while another section, i.e. list of document links, of the interface is also displayed (see Ford 0184), that email includes links to documents (see Ford 0226), and that documents are organized according to message thread (see Ford 0150), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Ford’s displayed document list from which the preview of a selected document is provided can be the displayed list of documents from the displayed email. 
However, in a related art of sending and viewing emails with attachments (see Yozell 0022), Yozell disclosed separate areas for a conversation, message body, and attachment preview image (see Fig. 2A-C).  Yozell’s disclosure explained “display[ing] a preview of a document attached to an e-mail message without requiring a user to switch to another application program” (0023) and that “in order to generate the preview of an attachment to an e-mail message, the e-mail client application 24 utilizes the services of a preview handler 32” (0026).  Fig. 2A-C demonstrated multiple different GUI layouts for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martinez-Ford and Yozell to further describe types of e-mail related content and how to display the e-mail related content.  Doing so would provide increased customization to a user’s viewing experience while also reducing the steps a user must undertake in order to view email-related content (see Yozell 0002-0006).


local to the computing device”, however in a related art, Burgoon disclosed constructing a shared file system (Fig. 200 #202, 21:38-51) that is locally (22:60-66) stored but separate from the user’s file system (2:46-50).  The shared file system is mapped to the original version of the shared content (Fig. 3 #106, #104, 2:65-67) using a similarly named directory (7:57-64) and includes links to the files (4:22-27).  As the user changes the local owned file, the local shared directory is also updated (7:29-35).  The user is able to choose whether to view the shared file version or the personally owned file version (2:34-37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martinez-Ford-Yozell and Burgoon to further describe storage locations within a shared content management system.  Including Burgoon’s teachings regarding local shared directories would optimize local storage space (see Burgoon 3:13-18).

Regarding claim 16, Martinez-Ford-Yozell-Burgoon disclosed the system of claim 15, further comprising: determining that metadata for the one or more content items includes the thread identifier (see Ford 0150: creating a folder structure such email attachments are stored in a folder that matches the name of the email’s subject line (the subject line is a thread identifier) | It is well-known to one of ordinary skill in the art before the effective filing date of the claimed invention that the subject of an email is included in its header metadata).  The motivations to combine Martinez, Ford, Yozell, and Burgoon are the same as that presented in claim 15 above.

Regarding claim 17, Martinez-Ford-Yozell-Burgoon disclosed the system of claim 15, further comprising: 
determining a shared folder corresponding to the thread identifier in the file system (see Ford 0150: creating a folder structure such email attachments are stored in a folder that matches the name of the email’s subject line (the subject line is a thread identifier) | Ford 0152: email threads are mapped to exchange servers based on the message’s subject line (the subject line is a thread identifier), message content, and attachments); and 
determining the one or more content items based on content items stored in the shared folder (see Ford 0152: determining related content also stored in the shared folder, e.g. other documents also associated with the same email/project)
The motivations to combine Martinez, Ford, Yozell, Burgoon are the same as that presented in claim 15 above.

Regarding claim 18, Martinez-Ford-Yozell-Burgoon disclosed the system of claim 17, further comprising: causing the content management system to synchronize the shared folder with the one or more recipients of the first message (see Martinez 0115: shared content associated with the workspace is synchronized with CCP | Martinez 0092: tracking changes made to collaboration document | Martinez 0203: changes made to the collaboration document are synchronized with the original document that is locally stored | Martinez 0213: collaboration document and local document are both 
The motivations to combine Martinez, Ford, Yozell, and Burgoon are the same as that presented in claim 15 above.

Regarding claim 19, Martinez-Ford-Yozell-Burgoon disclosed the system of claim 15 above, further comprising:
receiving status data indicating an action performed by at least one of one or more recipients with respect to the content item (see Martinez 0196: maintaining activity logs for each shared content, log entries include userIDs and changes made to the content item | Martinez 0197: logging notifications made regarding content activity | Martinez 0212: sending alert regarding updated content | Martinez 0194: sending notification regarding updated content); and
presenting the status data with the content item in the second area of the graphical user interface of the electronic messaging client (see Martinez 0085: workspace display includes multiple tabs, one of which is a tab to view activity logs | the claimed second area is interpreted as being functionally equivalent to a different tab).
The motivations to combine Martinez, Ford, Yozell, and Burgoon are the same as that presented in claim 15 above.

Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez-Yozell-Burgoon as applied to claims 1 and 8 above, and further in view of Ford.
Regarding claim 2, Martinez-Yozell-Burgoon disclosed the invention, substantially as claimed, as described in claim 1, but did not explicitly disclose the following limitations, which were taught in a related art, Ford:
determining a thread identifier for the message thread (see Ford 0150: creating a folder structure such email attachments are stored in a folder that matches the name of the email’s subject line (the subject line is a thread identifier) | Ford 0152: email threads are mapped to exchange servers based on the message’s subject line (the subject line is a thread identifier), message content, and attachments); and 
storing the thread identifier in metadata associated with the content item (see Ford 0150: creating a folder structure such email attachments are stored in a folder that matches the name of the email’s subject line | Ford 0230: synchronizing shared content based on content’s metadata, It is well-known to one of ordinary skill in the art before the effective filing date of the claimed invention that the subject of an email is included in its header metadata).
In light of Martinez’ teachings describing a workspace displaying hyperlinks to associated email threads (see Martinez 0297), associating workspace and project IDs (see Martinez 0143), and maintaining activity logs in which emails are associated with projects for the workspace (see Martinez 0118), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that message threads would have an identifier associated therewith in order for the message threads to be associated projects and workspace.  It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that associating emails with workspaces, projects, and other shared content is a form of 
However in a related art of file sharing and collaborative work (see Ford 0003: file sharing and collaborative work environment | Ford 0071: tracking document access) and providing a link to access shared content (see Ford 0075: URL is included in notification to user of document availability | Ford 0226: email alert includes document URL), Ford disclosed collecting emails in a structured database (see Ford 0151), creating a folder structure such email attachments are stored in a folder that matches the name of the email’s subject line (see Ford 0150), and associating email addresses with a shared web folder containing documents (see Ford 0151).  The email threads are mapped to exchange servers based on the message’s subject line (the subject line is a thread identifier), message content, and attachments (see Ford 0152).  Examiner interprets these teachings as being functionally equivalent to the claimed “determining a thread identifier for the message thread” and that shared file system management is “based on the thread identifier”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martinez-Yozell-Burgoon and Ford to further describe how email and shared documents are associated.  Including Ford’s teachings regarding storing attached documents according to the email’s subject would ensure that all related documents are kept together, thereby decreasing the number of distributed storage locations affected by authorization restrictions, which would also increase the security of sharing sensitive content (see Ford 0068) in a global network environment (see Ford 0004).
Regarding claim 3, Martinez-Yozell-Burgoon-Ford disclosed the method of claim 2, further comprising: 
determining content items in the file system associated with the thread identifier (see Ford 0150: creating a folder structure such email attachments are stored in a folder that matches the name of the email’s subject line (the subject line is a thread identifier) | Ford 0152: email threads are mapped to exchange servers based on the message’s subject line (the subject line is a thread identifier), message content, and attachments); and 
presenting the determined content items in the second area of the graphical user interface (see Martinez Fig. 11 #1105: retrieving content from original location and launching viewer to view content | Martinez Fig. 23 #2302: opening document viewer window in response to selecting document link (#2301: document link included in email) | Martinez 0171: viewer includes content tab, email tab. Each tab is a different area of the graphical user interface).
The motivations to combine Martinez, Yozell, Burgoon, and Ford, are the same as that presented in claim 2 above.

Claims 9-10 contain the limitations, substantially as claimed, as described in claims 2-3 above and are rejected under Martinez-Yozell-Burgoon-Ford according to the rationale provided above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.W.R./Examiner, Art Unit 2452 
15 June 2021



/Patrice L Winder/Primary Examiner, Art Unit 2452